Morris, J.
(dissenting) — I dissent. The automobile came from the east, while respondent was walking southwest. The right front wheel of the automobile ran over the right foot of respondent as he advanced it for an additional step. It will thus be seen that part of the automobile passed a part of respondent’s body before it hit him. A second later and respondent would have walked into the machine. I am convinced respondent centered his entire attention on the street cars and gave no attention at all to other traffic on the street. Had he done so, he would not have been injured.